
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.36


THE CORPORATEPLAN FOR RETIREMENT SELECT PLAN

BASIC PLAN DOCUMENT


IMPORTANT NOTE

This document is not an IRS approved Prototype Plan. An Adopting Employer may
not rely solely on this Plan to ensure that the Plan is "unfunded and maintained
primarily for the purpose of providing deferred compensation to a select group
of management or highly compensated employees" and exempt from parts 2 through 4
of Title I of the Employee Retirement Income Security Act of 1974 with respect
to the Employer's particular situation. Fidelity Management Trust Company, its
affiliates and employees may not provide you with legal advice in connection
with the execution of this document. This document should be reviewed by your
attorney and/or accountant prior to execution.

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
   
  Page

--------------------------------------------------------------------------------

1.   ADOPTION AGREEMENT   1 2.   DEFINITIONS   1     2.1   Definitions   1 3.  
PARTICIPATION   5     3.1   Date of Participation   5     3.2   Resumption of
Participation Following Re employment   5     3.3   Cessation or Resumption of
Participation Following a Change in Status   5     3.4   Director Participation
  5 4.   CONTRIBUTIONS   5     4.1   Deferral Contributions   5     4.2  
Matching Contributions   6     4.3   Time of Making Employer Contributions   6
5.   PARTICIPANTS' ACCOUNTS   6     5.1   Individual Accounts   6 6.  
INVESTMENT OF CONTRIBUTIONS   6     6.1   Manner of Investment   6     6.2  
Investment Decisions   6 7.   RIGHT TO BENEFITS   6     7.1   Distribution
Election   6     7.2   Death   7     7.3   Other Termination of Employment   7  
  7.4   Separate Account   7     7.5   Forfeitures   7     7.6   Adjustment for
Investment Experience   8     7.7   Hardship Withdrawals   8     7.8  
Definition of Hardship   8     7.9   Effect of Early Distribution   8 8.  
DISTRIBUTION OF BENEFITS PAYABLE AFTER TERMINATION OF SERVICE   8     8.1  
Distribution of Benefits to Participants and Beneficiaries   8     8.2  
Determination of Timing and Method of Distribution   8     8.3   Notice to
Trustee   9     8.4   Time of Distribution   9 9.   AMENDMENT AND TERMINATION  
9     9.1   Amendment by Employer   9     9.2   Retroactive Amendments   9    
9.3   Termination   9

i

--------------------------------------------------------------------------------

    9.4   Distribution upon Termination of the Plan   9 10.   MISCELLANEOUS   9
    10.1   Communication to Participants   9     10.2   Limitation of Rights   9
    10.3   Nonalienability of Benefits   10     10.4   Facility of Payment   10
    10.5   Information between Employer and Trustee   10     10.6   Notices   10
    10.7   Governing Law   10     10.8   Establishment of Trust   10 11.   PLAN
ADMINISTRATION   11     11.1   Powers and responsibilities of the Administrator
  11     11.2   Nondiscriminatory Exercise of Authority   11     11.3   Claims
and Review Procedures   11         (a)    Claims Procedure   11        
(b)    Review Procedure   11     11.4   Costs of Administration   12

ii

--------------------------------------------------------------------------------




PREAMBLE


It is the intention of the Employer to establish herein an unfunded plan
maintained solely for the purpose of providing deferred compensation for
non-employee members of the Board of Directors and a select group of management
or highly compensated employees for purposes of Title I of ERISA.

1.    ADOPTION AGREEMENT.

2.    DEFINITIONS.

        2.1    Definitions.    

        (a)  Wherever used herein, the following terms have the meanings set
forth below, unless a different meaning is clearly required by the context:

        (1)  "Account" means an account established on the books of the Employer
for the purpose of recording amounts credited on behalf of a Participant and any
income, expenses, gains or losses included thereon.

        (2)  "Administrator" means the Employer adopting this Plan, or other
person designated by the Employer in Section 1.1(b).

        (3)  "Adoption Agreement" means Article 1 under which the Employer
establishes and adopts or amends the Plan and designates the optional provisions
selected by the Employer. The provisions of the Adoption Agreement shall be an
integral part of the Plan.

        (4)  "Beneficiary" means the person or persons entitled under
Section 7.2 to receive benefits under the Plan upon the death of a Participant.

        (5)  "Code" means the Internal Revenue Code of 1986, as amended from
time to time.

        (6)  "Compensation" shall mean for purposes of Article 4 (Contributions)
wages as defined in Section 3401(a) of the Code and all other payments of
compensation to an employee by the employer (in the course of the employers
trade or business) for which the employer is required to finish the employee a
written statement under Section 6041(d) and 6051(a)(3) of the Code, excluding
any items elected by the Employer in Section 1.4, reimbursements or other
expense allowances, fringe benefits (cash and non-cash), moving expenses,
deferred compensation and welfare benefits, but including amounts that are not
includable in the gross income of the Participant under a salary reduction
agreement by reason of the application of Sections 125, 402(e)(3), 402(h), or
403(b) of the Code. Compensation must be determined without regard to any rules
under Section 3401(a) of the Code that limit the remuneration included in wages
based on the nature or location of the employment or the services performed
(such as the exception for agricultural labor in Section 3401(a)(2) of the
Code). Notwithstanding the foregoing, Compensation shall not include employee
referral awards or severance payments.

        Compensation shall generally be based on the amount that would have been
actually paid to the Participant during the Plan Year but for an election under
Section 4.1.

        In the case of any Self-Employed Individual or an Owner-Employee
Compensation shall mean the Individual's Earned Income.

        (7)  "Earned Income" means the net earnings of a Self-Employed
Individual derived from the trade or business with respect to which the Plan is
established and for which the personal services of such individual are a
material income-providing factor, excluding any items not included in gross
income and the deductions allocated to such items, except that for taxable years
beginning after December 31, 1989 net earnings shall be determined with regard

1

--------------------------------------------------------------------------------

to the deduction allowed under Section 164(f) of the Code, to the extent
applicable to the Employer. Net earnings shall be reduced by contributions of
the Employer to any qualified plan, to the extent a deduction is allowed to the
Employer for such contributions under Section 404 of the Code.

        (8)  "Employee" means any employee of the Employer, Self-Employed
Individual or Owner-Employee.

        (9)  "Employer" means the employer named in Section 1.2(a) and any
Related Employers designated in Section 1.2(b).

        (10) "Employment Commencement Date" means the date on which the Employee
first performs an Hour of Service.

        (11) "ERISA" means the Employee Retirement Income Security Act of 1974,
as from time to time amended.

        (12) "Fidelity Fund" means any Registered Investment Company which is
made available to plans utilizing the CORPORATEplan for Retirement Select Plan.

        (13) "Fund Share" means the share, unit, or other evidence of ownership
in a Fidelity Fund.

        (14) "Hour of Service" means, with respect to any Employee,

        (A)  Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, for the performance of duties for the Employer or a Related
Employer, each such hour to be credited to the Employee for the computation
period in which the duties were performed;

        (B)  Each hour for which the Employee is directly or indirectly paid, or
entitled to payment, by the Employer or Related Employer (including payments
made or due from a trust fund or insurer to which the Employer contributes or
pays premiums) on account of a period of time during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity, disability, layoff, jury duty,
military duty, or leave of absence, each such hour to be credited to the
Employee for the Eligibility Computation Period in which such period of time
occurs, subject to the following rules:

(i)No more than 501 Hours of Service shall be credited under this paragraph (B)
on account of any single continuous period during which the Employee performs no
duties;

(ii)Hours of Service shall not be credited under this paragraph (B) for a
payment which solely reimburses the Employee for medically-related expenses, or
which is made or due under a plan maintained solely for the purpose of complying
with applicable workmen's compensation, unemployment compensation or disability
insurance laws; and

(iii)If the period during which the Employee performs no duties falls within two
or more computation periods and if the payment made on account of such period is
not calculated on the basis of units of time, the Hours of Service credited with
respect to such period shall be allocated between not more than the first two
such computation periods on any reasonable basis consistently applied with
respect to similarly situated Employees; and

2

--------------------------------------------------------------------------------



        (C)  Each hour not counted under paragraph (A) or (B) for which back
pay, irrespective of mitigation of damages, has been either awarded or agreed to
be paid by the Employer or a Related Employer, each such hour to be credited to
the Employee for the computation period to which the award or agreement pertains
rather than the computation period in which the award agreement or payment is
made.

        For purposes of determining Hours of Service, Employees of the Employer
and of all Related Employers will be treated as employed by a single employer.
For purposes of paragraphs (B) and (C) above, Hours of Service will be
calculated in accordance with the provisions of Section 2530.200b-2(b) of the
Department of Labor regulations which are incorporated herein by reference.

        Solely for purposes of determining whether a break in service for
participation purposes has occurred in a computation period, an individual who
is absent from work for maternity or paternity reasons shall receive credit for
the hours of service which would otherwise been credited to such individual but
for such absence, or in any case in which such hours cannot be determined,
8 hours of service per day of such absence. For purposes of this paragraph, an
absence from work for maternity reasons means an absence (1) by reason of the
pregnancy of the individual, (2) by reason of a birth of a child of the
individual, (3) by reason of the placement of a child with the individual in
connection with the adoption of such child by such individual, or (4) for
purposes of caring for such child for a period beginning immediately following
such birth or placement. The hours of service credited under this paragraph
shall be credited (1) in the computation period in which the absence begins if
the crediting is necessary to prevent a break in service in that period, or
(2) in all other cases, in the following computation period.

        (15) [Reserved.]

        (16) "Owner-Employee" means, if the Employer is a sole proprietorship,
the individual who is the sole proprietor, or if the Employer is a partnership,
a partner who owns more than 10 percent of either the capital interest or the
profits interest of the partnership.

        (17) "Participant" means any Employee or Non-Employee Director who
participates in the Plan in accordance with Article 3 hereof.

        (18) "Plan" means the plan established by the Employer as set forth
herein as a new plan or as an amendment to an existing plan, by executing the
Adoption Agreement, together with any and all amendments hereto.

        (19) "Plan Year" means the 12-consecutive month period designated by the
Employer in Section 1.1(d).

        (20) "Registered Investment Company" means any one or more corporations,
partnerships or trusts registered under the Investment Company Act of 1940 for
which Fidelity Management and Research Company serves as investment advisor.

        (21) "Related Employer" means any employer other than the Employer named
in Section 1.2(a), if the Employer and such other employer are members of a
controlled group of corporations (as defined in Section 414(b) of the Code) or
an affiliated service group (as defined in Section 414(m)), or are trades or
businesses (whether or not incorporated) which are under common control (as
defined in Section 414(c)), or such other employer is required to be aggregated
with the Employer pursuant to regulations issued under Section 414(o).

        (22) "Self-Employed Individual" means an individual who has Earned
Income for the taxable year from the Employer or who would have had Earned
Income but for the fact that the trade or business had no net profits for the
taxable year.

3

--------------------------------------------------------------------------------




        (23) "Trust" means the trust created by the Employer.

        (24) "Trust Agreement" means the agreement between the Employer and the
Trustee, as set forth in a separate agreement, under which assets are held,
administered, and managed subject to the claims of the Employer's creditors in
the event of the Employer's insolvency, until paid to Plan Participants and
their Beneficiaries as specified in the Plan.

        (25) "Trust Fund" means the property held in the Trust by the Trustee.

        (26) "Trustee" means the corporation or individuals appointed by the
Employer to administer the Trust in accordance with the Trust Agreement.

        (27) "Years of Service for Vesting" means, with respect to any Employee,
the number of whole years of his periods of service with the Employer or a
Related Employer (the elapsed time method to compute vesting service), subject
to any exclusions elected by the Employer in Section 1.7(b). An Employee will
receive credit for the aggregate of all time period(s) commencing with the
Employee's Employment Commencement Date and ending on the date a break in
service begins, unless any such years are excluded by Section 1.7(b). An
Employee will also receive credit for any period of severance of less than 12
consecutive months. Fractional periods of a year will be expressed in terms of
days.

        In the case of a Participant who has 5 consecutive 1-year breaks in
service, all years of service after such breaks in service will be disregarded
for the purpose of vesting the Employer-derived account balance that accrued
before such breaks, but both pre-break and post-break service will count for the
purposes of vesting the Employer-derived account balance that accrues after such
breaks. Both accounts will share in the earnings and losses of the fund.

        In the case of a Participant who does not have 5 consecutive 1-year
breaks in service, both the pre-break and post-break service will count in
vesting both the pre-break and post-break employer-derived account balance.

        A break in service is a period of severance of at least 12 consecutive
months. Period of severance is a continuous period of time during which the
Employee is not employed by the Employer. Such period begins on the date the
Employee retires, quits or is discharged, or if earlier, the 12 month
anniversary of the date on which the Employee was otherwise first absent from
service.

        In the case of an individual who is absent from work for maternity or
paternity reasons, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a break in
service. For purposes of this paragraph, an absence from work for maternity or
paternity reasons means an absence (1) by reason of the pregnancy of the
individual, (2) by reason of the birth of a child of the individual, (3) by
reason of the placement of a child with the individual in connection with the
adoption of such child by such individual, or (4) for purposes of caring for
such child for a period beginning immediately following such birth or placement.

        If the Plan maintained by the Employer is the plan of a predecessor
employer, an Employee's Years of Service for Vesting shall include years of
service with such predecessor employer. In any case in which the Plan maintained
by the Employer is not the plan maintained by a predecessor employer, service
for such predecessor shall be treated as service for the Employer to the extent
provided in Section 1.8.

        (28) "Annual Retainer" means the annual retainer paid to a Non-Employee
Director.

        (29) "Bonus" means an Employee's bonus paid pursuant to the Company's
Management Bonus Plan.

4

--------------------------------------------------------------------------------




        (30) "Non-Employee Director" means a non-employee member of the Board of
Directors of the Employer.

        (31) "Salary" means an Employee's base salary.

        (b)  Pronouns used in the Plan are in the masculine gender but include
the feminine gender unless the context clearly indicates otherwise.

3.    PARTICIPATION.

        3.1    Date of Participation.    An eligible Employee (as set forth in
Section 1.3(a)) will become a Participant in the Plan on the first Entry Date
after which he becomes an eligible Employee if he has filed an election pursuant
to Section 4.1. If the eligible Employee does not file an election pursuant to
Section 4.1 prior to his first Entry Date, then the eligible Employee will
become a Participant in the Plan as of the first day of a Plan Year for which he
has filed an election.

        3.2    Resumption of Participation Following Re employment.    If a
Participant ceases to be an Employee and thereafter returns to the employ of the
Employer he will again become a Participant as of an Entry Date following the
date on which he completes an Hour of Service for the Employer following his re
employment, if he is an eligible Employee as defined in Section 1.3(a), and has
filed an election pursuant to Section 4.1.

        3.3    Cessation or Resumption of Participation Following a Change in
Status.    If any Participant continues in the employ of the Employer or Related
Employer but ceases to be an eligible Employee as defined in Section 1.3(a), the
individual shall continue to be a Participant until the entire amount of his
benefit is distributed; however, the individual shall not be entitled to make
Deferral Contributions or receive an allocation of Matching contributions during
the period that he is not an eligible Employee. Such Participant shall continue
to receive credit for service completed during the period for purposes of
determining his vested interest in his Accounts. In the event that the
individual subsequently again becomes an eligible Employee, the individual shall
resume full participation in accordance with Section 3.1.

        3.4    Director Participation.    An eligible Non-Employee Director (as
set forth in Section 1.3(a)) will become a Participant in the Plan on the first
Entry Date after which he becomes an eligible Non-Employee Director if he has
filed an election pursuant to Section 4.1. If the eligible Non-Employee Director
does not file an election pursuant to Section 4.1 prior to his first Entry Date,
then the eligible Non-Employee Director will become a Participant in the Plan as
of the first day of a Plan Year for which he has filed an election.

4.    CONTRIBUTIONS.

        4.1    Deferral Contributions.    Each Participant may elect to execute
a Salary/Bonus/Annual Retainer reduction agreement with the Employer to reduce
his Compensation or Annual Retainer by a specified percentage not exceeding the
percentage set forth in Section 1.5(a) and equal to a whole number multiple of
one (1) percent. Such agreement shall become effective on the first day of the
period as set forth in the Participant's election. The election will be
effective to defer Compensation or Annual Retainer relating to all services
performed in the Plan Year. A new election must be made prior to each Plan Year
in order for a Participant to continue participation in the Plan for that Plan
Year. A new election, other than the Participant's initial election under the
Plan, will be effective as of the first day of the following Plan Year and will
apply only to Compensation or Annual Retainers payable with respect to services
rendered after such date. Amounts credited to a Participant's Account prior to
the effective date of any new election will not be affected and will be paid in
accordance with that prior election. The Employer shall credit an amount to the
Account maintained on behalf of the Participant corresponding to the amount of
the Compensation or Annual Retainer reduction. Under no

5

--------------------------------------------------------------------------------

circumstances may a Salary/Bonus/Annual Retainer reduction agreement be adopted
retroactively. A Participant may not revoke a Salary/Bonus/Annual Retainer
reduction agreement for a Plan Year during that year.

        4.2    Matching Contributions.    If so provided by the Employer in
Section 1.5(b), the Employer shall make a Matching Contribution to be credited
to the account maintained on behalf of each Participant who had Deferral
Contributions made on his behalf during the year and who meets the requirement,
if any, of Section 1.5(b)(3). The amount of the Matching Contribution shall be
determined in accordance with Section 1.5(b).

        4.3    Time of Making Employer Contributions.    The Employer will from
time to time make a transfer of assets to the Trustee for each Plan Year. The
Employer shall provide the Trustee with information on the amount to be credited
to the separate account of each Participant maintained under the Trust.

5.    PARTICIPANTS' ACCOUNTS.

        5.1    Individual Accounts.    The Administrator will establish and
maintain an Account for each Participant which will reflect Matching and
Deferral Contributions credited to the Account on behalf of the Participant and
earnings, expenses, gains and losses credited thereto, and deemed investments
made with amounts in the Participant's Account. The Administrator will establish
and maintain such other accounts and records as it decides in its discretion to
be reasonably required or appropriate in order to discharge its duties under the
Plan. Participants will be furnished statements of their Account values at least
once each Plan Year.

6.    INVESTMENT OF CONTRIBUTIONS.

        6.1    Manner of Investment.    All amounts credited to the Accounts of
Participants shall be treated as though invested and reinvested only in eligible
investments selected by the Employer in Section 1.11(b).

        6.2    Investment Decisions.    Investments in which the Accounts of
Participants shall be treated as invested and reinvested shall be directed by
the Employer or by each Participant, or both, in accordance with the Employer's
election in Section 1.11(a).

        (a)  All dividends, interest, gains and distributions of any nature
earned in respect of Fund Shares in which the Account is treated as investing
shall be credited to the Account as though reinvested in additional shares of
that Fidelity Fund.

        (b)  Expenses attributable to the acquisition of investments shall be
charged to the Account of the Participant for which such investment is made.

7.    RIGHT TO BENEFITS.

        7.1    Distribution Election.    Each Participant shall designate on his
Salary/Bonus/Annual Retainer reduction agreement election form the timing and
method of the distribution of Plan benefits as provided in Article 8 hereof.

6

--------------------------------------------------------------------------------

        7.2    Death.    If a Participant dies before the distribution of his
Account has commenced, or before such distribution has been completed, his
Account shall become vested in accordance with the vesting schedule elected in
Section 1.7 and his designated Beneficiary or Beneficiaries will be entitled to
receive the balance or remaining balance of his Account, plus any amounts
thereafter credited to his Account, subject to the provisions of Section 7.6.
Distribution to the Beneficiary or Beneficiaries will be made in accordance with
Article 8.

        A Participant may designate a Beneficiary or Beneficiaries, or change
any prior designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form designated by the Administrator. If more than one person
is designated as the Beneficiary, their respective interests shall be as
indicated on the designation form.

        A copy of the death notice or other sufficient documentation must be
filed with and approved by the Administrator. If upon the death of the
Participant there is, in the opinion of the Administrator, no designated
Beneficiary for part or all of the Participant's Account, such amount will be
paid to his surviving spouse or, if none, to his estate (such spouse or estate
shall be deemed to be the Beneficiary for purposes of the Plan). If a
Beneficiary dies after benefits to such Beneficiary have commenced, but before
they have been completed, and, in the opinion of the Administrator, no person
has been designated to receive such remaining benefits, then such benefits shall
be paid to the deceased Beneficiary's estate.

        7.3    Other Termination of Employment.    If provided by the Employer
in Section 1.6, if a Participant terminates his employment for any reason other
than death or normal retirement, he will be entitled to a termination benefit
equal to (i) the vested percentage(s) of the value of the Matching Contributions
to his Account, as adjusted for income, expense, gain, or loss, such
percentage(s) determined in accordance with the vesting schedule(s) selected by
the Employer in Section 1.7, and (ii) the value of the Deferral Contributions to
his Account as adjusted for income, expense, gain or loss. The amount payable
under this Section 7.3 will be subject to the provisions of Section 7.6 and will
be distributed in accordance with Article 8.

        7.4    Separate Account.    If a distribution from a Participant's
Account has been made to him at a time when he has a nonforfeitable right to
less than 100 percent of his Account, the vesting schedule in Section 1.7 will
thereafter apply only to amounts in his Account attributable to Matching
Contributions allocated after such distribution. The balance of his Account
immediately after such distribution will be transferred to a separate account
which will be maintained for the purpose of determining his interest therein
according to the following provisions.

        At any relevant time prior to a forfeiture of any portion thereof under
Section 7.5, a Participant's nonforfeitable interest in his Account held in a
separate account described in the preceding paragraph will be equal to
P(AB + (RxD))-(RxD), where P is the nonforfeitable percentage at the relevant
time determined under Section 7.5; AB is the account balance of the separate
account at the relevant time; D is the amount of the distribution; and R is the
ratio of the account balance at the relevant time to the account balance after
distribution. Following a forfeiture of any portion of such separate account
under Section 7.5 below, any balance in the Participant's separate account will
remain fully vested and nonforfeitable.

        7.5    Forfeitures.    If a Participant terminates his employment, any
portion of his Account (including any amounts credited after his termination of
employment) not payable to him under Section 7.3 will be forfeited by him. For
purposes of this paragraph, if the value of a Participant's vested account
balance is zero, the Participant shall be deemed to have received a distribution
of his vested interest immediately following termination of employment. Such
forfeitures will be applied to reduce the contributions of the Employer under
the Plan (or administrative expenses of the Plan).

7

--------------------------------------------------------------------------------


        7.6    Adjustment for Investment Experience.    If any distribution
under this Article 7 is not made in a single payment, the amount remaining in
the Account after the distribution will be subject to adjustment until
distributed to reflect the income and gain or loss on the investments in which
such amount is treated as invested and any expenses properly charged under the
Plan and Trust to such amounts.

        7.7    Hardship Withdrawals.    Subject to the provisions of Article 8,
a Participant shall not be permitted to withdraw his Account (and earnings
thereon) prior to retirement or termination of employment, except if permitted
under Section 1.9, a Participant may apply to the Administrator to withdraw some
or all of his Account if such withdrawal is made on account of a hardship as
determined by the Employer.

        7.8    Definition of Hardship.    "Hardship" means any severe financial
hardship to the Participant resulting from a sudden and unexpected illness or
accident of the Participant or the Participant's dependent (as defined in
Section 152(a) of the Code), loss of the Participant's property due to casualty,
or other similar extraordinary and unforeseen circumstances arising as a result
of events beyond the control of the Participant. The circumstances that will
constitute an unforeseeable emergency will depend on the facts of each case,
but, in any case, payment may not be made to the extent that such hardship is or
may be relieved (i) through reimbursement or compensation by insurance or
otherwise; (ii) by liquidation of the Participant's assets, to the extent the
liquidation of such assets would not itself cause severe financial hardship; or
(iii) by cessation of deferrals under the Plan. Furthermore, examples of events
that would not be considered unforeseeable emergencies include the need to send
a Participant's child to college or the desire to purchase a home.

        7.9    Effect of Early Distribution.    If a Participant, pursuant to
Section 1.6(d), elects to receive a distribution of all or a portion of his
Account on a date prior to that established under the Plan, including the
Adoption Agreement and the Participant's election form, the amount distributed
shall equal 90% of the portion of the Participant's Account balance requested to
be distributed, and the remaining portion shall be treated as forfeited by the
Participant; provided, however, that if a Participant withdraws any portion of
his Account balance, he will be barred from further participation in the Plan
until the first day of the Plan Year following the conclusion of a twelve
(12) month period beginning on the date the early distribution occurs.

8.    DISTRIBUTION OF BENEFITS PAYABLE AFTER TERMINATION OF SERVICE.

        8.1    Distribution of Benefits to Participants and Beneficiaries.    

        (a)  Distributions under the Plan to a Participant or to the Beneficiary
of the Participant shall be made under a systematic withdrawal plan
(installment(s)) not exceeding 10 years or, if elected by the Employer in
Section 1.10 and specified in the Participant's deferral election, in a lump
sum.

        (b)  Distributions under a systematic withdrawal plan must be made in
substantially equal annual, or more frequent, installments, in cash over a
period certain which does not exceed 10 years. A systematic withdrawal plan may
include a plan whereby one installment is elected.

        8.2    Determination of Timing and Method of Distribution.    The
Participant will elect the timing and method of distribution of Plan benefits to
himself and the timing and method of distribution to his Beneficiary. Such
election will be made at the time the Participant makes a deferral election.
Such election shall apply to all amounts deferred in the applicable Plan Year. A
Participant may modify the election made under this Section 8.2 by submitting a
completed and executed form provided for such purpose; provided, however, that
such change shall not be given any effect unless a full calendar year passes
between the date on which such election form is submitted and the date of the
distribution designated on such form. If the Participant does not elect the
method of distribution to him or his Beneficiary, the method shall be a single
installment payment. If the Participant does not elect the

8

--------------------------------------------------------------------------------

timing of distribution to him or his Beneficiary, the Participant's account
balance will be distributed upon his termination of service with the Company.

        8.3    Notice to Trustee.    The Administrator will notify the Trustee
in writing whenever any Participant or Beneficiary is entitled to receive
benefits under the Plan. The Administrator's notice shall indicate the form,
amount and frequency of benefits that such Participant or Beneficiary shall
receive.

        8.4    Time of Distribution.    In no event will distribution to a
Participant be made later than the date specified by the Participant in his
salary reduction agreement.

9.    AMENDMENT AND TERMINATION.

        9.1    Amendment by Employer.    The Employer reserves the authority to
amend the Plan by filing with the Trustee an amended Adoption Agreement,
executed by the Employer only, on which said Employer has indicated a change or
changes in provisions previously elected by it. Such changes are to be effective
on the effective date of such amended Adoption Agreement. Any such change
notwithstanding, no Participant's Account shall be reduced by such change below
the amount to which the Participant would have been entitled if he had
voluntarily left the employ of the Employer immediately prior to the date of the
change. The Employer may from time to time make any amendment to the Plan that
may be necessary to satisfy the Code or ERISA. The Employer's board of directors
or other individual specified in the resolution adopting this Plan shall act on
behalf of the Employer for purposes of this Section 9.1.

        9.2    Retroactive Amendments.    An amendment made by the Employer in
accordance with Section 9.1 may be made effective on a date prior to the first
day of the Plan Year in which it is adopted if such amendment is necessary or
appropriate to enable the Plan and Trust to satisfy the applicable requirements
of the Code or ERISA or to conform the Plan to any change in federal law or to
any regulations or ruling thereunder. Any retroactive amendment by the Employer
shall be subject to the provisions of Section 9.1.

        9.3    Termination.    The Employer has adopted the Plan with the
intention and expectation that contributions will be continued indefinitely.
However, said Employer has no obligation or liability whatsoever to maintain the
Plan for any length of time and may discontinue contributions under the Plan or
terminate the Plan at any time by written notice delivered to the Trustee
without any liability hereunder for any such discontinuance or termination.

        9.4    Distribution upon Termination of the Plan.    Upon termination of
the Plan, no further Deferral Contributions or Matching Contributions shall be
made under the Plan. In addition, upon termination of the Plan, the Board of
Directors of the Employer may, in its sole discretion, determine whether or not
Participants' Accounts maintained under the Plan will be immediately distributed
in a single lump sum or continue to be governed by the terms of the Plan until
paid out in accordance with the terms of the Plan and each Participant's
election under Section 7.1 of the Plan.

10.    MISCELLANEOUS.

        10.1    Communication to Participants.    The Plan will be communicated
to all Participants by the Employer promptly after the Plan is adopted.

        10.2    Limitation of Rights.    Neither the establishment of the Plan
and the Trust, nor any amendment thereof, nor the creation of any fund or
account, nor the payment of any benefits, will be construed as giving to any
Participant or other person any legal or equitable right against the Employer,
Administrator or Trustee, except as provided herein; and in no event will the
terms of employment or service of any Participant be modified or in any way
affected hereby.

9

--------------------------------------------------------------------------------


        10.3    Nonalienability of Benefits.    The benefits provided hereunder
will not be subject to alienation, assignment, garnishment, attachment,
execution or levy of any kind, either voluntarily or involuntarily, and any
attempt to cause such benefits to be so subjected will not be recognized, except
to such extent as may be required by law.

        10.4    Facility of Payment.    In the event the Administrator
determines, on the basis of medical reports or other evidence satisfactory to
the Administrator, that the recipient of any benefit payments under the Plan is
incapable of handling his affairs by reason of minority, illness, infirmity or
other incapacity, the Administrator may direct the Trustee to disburse such
payments to a person or institution designated by a court which has jurisdiction
over such recipient or a person or institution otherwise having the legal
authority under State law for the care and control of such recipient. The
receipt by such person or institution of any such payments shall be complete
acquittance therefore, and any such payment to the extent thereof, shall
discharge the liability of the Trust for the payment of benefits hereunder to
such recipient.

        10.5    Information between Employer and Trustee.    The Employer agrees
to furnish the Trustee, and the Trustee agrees to furnish the Employer with such
information relating to the Plan and Trust as may be required by the other in
order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

        10.6    Notices.    Any notice or other communication in connection with
this Plan shall be deemed delivered in writing if addressed as provided below
and if either actually delivered at said address or, in the case of a letter,
three business days shall have elapsed after the same shall have been deposited
in the United States mails, first-class postage prepaid and registered or
certified:

        (a)  If to the Employer or Administrator, to it at the address set forth
in the Adoption Agreement, to the attention of the person specified to receive
notice in the Adoption Agreement;

        (b)  If to the Trustee, to it at the address set forth in the Trust
Agreement;

        or, in each case at such other address as the addressee shall have
specified by written notice delivered in accordance with the foregoing to the
addressor's then effective notice address.

        10.7    Governing Law.    The Plan and the accompanying Adoption
Agreement will be construed, administered and enforced according to ERISA, and
to the extent not preempted thereby, the laws of the Commonwealth of
Massachusetts.

        10.8    Establishment of Trust.    The Employer shall be responsible for
the payment of all benefits under the Plan. At its discretion, the Employer may
establish one or more grantor trusts for the purpose of providing for the
payment of benefits under the Plan; provided, however, that the establishment of
such a trust shall not affect the status of the Plan as an unfunded plan. Such
trust or trusts may be irrevocable, but the assets thereof shall be subject to
the claims of the Employer's creditors in the event of its bankruptcy or
insolvency. Benefits paid to the Participants from any such trust shall be
considered paid by the Employer for purposes of meeting the obligations of the
Employer under the Plan. Notwithstanding the establishment of a trust, the
Employer reserves the right at any time and from time to time to pay Plan
benefits to Participants or their Beneficiaries in whole or in part from sources
other than the Trust, in which case upon the Employer's request, the Employer
shall receive a distribution from the Trust in an amount equal to the amount
paid by the Employer from sources other than the Trust to the Participant in
satisfaction of its obligations under the Plan, provided that such distribution
shall not exceed the amount of Trust assets previously allocated to such
Participant or Beneficiary.

10

--------------------------------------------------------------------------------


11.    PLAN ADMINISTRATION.

        11.1    Powers and responsibilities of the Administrator.    The
Administrator has the full power and the full responsibility to administer the
Plan in all of its details, subject, however, to the applicable requirements of
ERISA. The Administrator's powers and responsibilities include, but are not
limited to, the following:

        (a)  To make and enforce such rules and regulations as it deems
necessary or proper for the efficient administration of the Plan;

        (b)  To interpret the Plan, its interpretation thereof in good faith to
be final and conclusive on all persons claiming benefits under the Plan;

        (c)  To decide all questions concerning the Plan and the eligibility of
any person to participate in the Plan;

        (d)  To administer the claims and review procedures specified in
Section 11.3;

        (e)  To compute the amount of benefits which will be payable to any
Participant, former Participant or Beneficiary in accordance with the provisions
of the Plan;

        (f)    To determine the person or persons to whom such benefits will be
paid;

        (g)  To authorize the payment of benefits;

        (h)  To comply with the reporting and disclosure requirements of Part 1
of Subtitle B of Title I of ERISA;

        (i)    To appoint such agents, counsel, accountants, and consultants as
may be required to assist in administering the Plan;

        (j)    By written instrument, to allocate and delegate its
responsibilities, including the formation of an Administrative Committee to
administer the Plan;

        11.2    Nondiscriminatory Exercise of Authority.    Whenever, in the
administration of the Plan, any discretionary action by the Administrator is
required, the Administrator shall exercise its authority in a nondiscriminatory
manner so that all persons similarly situated will receive substantially the
same treatment.

        11.3    Claims and Review Procedures.    

        (a)  Claims Procedure.    If any person believes he is being denied any
rights or benefits under the Plan, such person may file a claim in writing with
the Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and
(iv) information as to the steps to be taken if the person wishes to submit a
request for review. Such notification will be given within 90 days after the
claim is received by the Administrator (or within 180 days, if special
circumstances require an extension of time for processing the claim, and if
written notice of such extension and circumstances is given to such person
within the initial 90-day period). If such notification is not given within such
period, the claim will be considered denied as of the last day of such period
and such person may request a review of his claim.

        (b)  Review Procedure.    Within 60 days after the date on which a
person receives a written notice of a denied claim (or, if applicable, within
60 days after the date on which such denial is considered to have occurred),
such person (or his duly authorized representative) may (i) file a written
request with the Administrator for a review of his denied claim and of pertinent
documents and (ii) submit written issues and comments to the Administrator. The
Administrator will notify

11

--------------------------------------------------------------------------------




such person of its decision in writing. Such notification will be written in a
manner calculated to be understood by such person and will contain specific
reasons for the decision as well as specific references to pertinent Plan
provisions. The decision on review will be made within 60 days after the request
for review is received by the Administrator (or within 120 days, if special
circumstances require an extension of time for processing the request, such as
an election by the Administrator to hold a hearing, and if written notice of
such extension and circumstances is given to such person within the initial
60-day period). If the decision on review is not made within such period, the
claim will be considered denied.

        11.4    Costs of Administration.    Unless some or all costs and
expenses are paid by the Employer, all reasonable costs and expenses (including
legal, accounting, and employee communication fees) incurred by the
Administrator and the Trustee in administering the Plan and Trust will be paid
first from the forfeitures (if any) resulting under Section 7.5, then from the
remaining Trust Fund. All such costs and expenses paid from the Trust Fund will,
unless allocable to the Accounts of particular Participants, be charged against
the Accounts of all Participants on a pro rata basis or in such other reasonable
manner as may be directed by the Employer.

12

--------------------------------------------------------------------------------



QuickLinks


THE CORPORATEPLAN FOR RETIREMENT SELECT PLAN BASIC PLAN DOCUMENT
TABLE OF CONTENTS
PREAMBLE
